

113 S2008 IS: SCORE for Small Business Act of 2014
U.S. Senate
2014-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2008IN THE SENATE OF THE UNITED STATESFebruary 10, 2014Ms. Landrieu (for herself and Mr. Risch) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo strengthen resources for entrepreneurs by improving the SCORE program, and for other purposes.1.Short
			 titleThis Act may be cited as
			 the SCORE for Small Business Act of 2014.2.SCORE
			 ReauthorizationSection 20 of the
			 Small Business Act (15 U.S.C. 631 note) is amended—(1)by
			 redesignating subsection (j) as subsection (f); and(2)by adding at the end the following:(g)SCORE
				programThere are authorized to be appropriated to the
				Administrator to carry out the SCORE program authorized by section
			 8(b)(1) such
				sums as are necessary for the Administrator to make grants or enter
			 into
				cooperative agreements in a total amount that does not exceed—(1)$9,100,000 in fiscal year 2015;(2)$10,500,000 in fiscal year 2016; and(3)$10,500,000 in fiscal year 2017..3.SCORE
			 programSection 8 of the Small
			 Business Act (15 U.S.C. 637) is amended—(1)in subsection (b)(1)(B), by striking
			 a Service Corps of Retired Executives (SCORE) and inserting
			 the SCORE program described in subsection (c); and(2)by striking subsection (c) and inserting
			 the following:(c)SCORE program(1)DefinitionIn this
				subsection, the term SCORE program means the SCORE program
				authorized by subsection (b)(1)(B).(2)VolunteersA volunteer participating in the SCORE program
				shall—(A)based on the
				business experience and knowledge of the volunteer—(i)provide at no
				cost to individuals who own, or aspire to own, small business
			 concerns personal
				counseling, mentoring, and coaching relating to the process of
			 starting,
				expanding, managing, buying, and selling a business; and(ii)facilitate
				low-cost education workshops for individuals who own, or aspire to
			 own, small
				business concerns; and(B)as appropriate,
				use tools, resources, and expertise of other organizations to carry
			 out the
				SCORE program.(3)Plans and
				goalsThe
				Administrator, in consultation with the SCORE Association, shall
			 ensure that
				the SCORE program and each chapter of the SCORE program develop and
			 implement
				plans and goals to more effectively and efficiently provide
			 services to
				individuals in rural areas, economically disadvantaged communities,
			 and other
				traditionally underserved communities, including plans for
			 electronic
				initiatives, web-based initiatives, chapter expansion,
			 partnerships, and the
				development of new skills by volunteers participating in the SCORE
				program.(4)Annual
				reportThe SCORE Association shall submit to the Administrator an
				annual report that contains—(A)the number of
				individuals counseled or trained under the SCORE program;(B)the number of
				hours of counseling provided under the SCORE program; and(C)to the extent
				possible—(i)the number of
				small business concerns formed with assistance from the SCORE
			 program;(ii)the number of
				small business concerns expanded with assistance from the SCORE
			 program;
				and(iii)the number of
				jobs created with assistance from the SCORE program.(5)Privacy requirements(A)In
				generalNeither the Administrator nor the SCORE Association may
				disclose the name, address, or telephone number of any individual
			 or small
				business concern receiving assistance from the SCORE Association
			 without the
				consent of such individual or small business concern, unless—(i)the
				Administrator is ordered to make such a disclosure by a court in
			 any civil or
				criminal enforcement action initiated by a Federal or State agency;
			 or(ii)the
				Administrator determines such a disclosure to be necessary for the
			 purpose of
				conducting a financial audit of the SCORE program, in which case
			 disclosure
				shall be limited to the information necessary for the audit.(B)Administrator
				use of informationThis paragraph	shall not—(i)restrict the
				access of the Administrator to program activity data; or(ii)prevent the
				Administrator from using client information to conduct client
			 surveys.(C)Regulations(i)In
				generalThe Administrator shall issue regulations to establish
				standards for—(I)disclosures
				with respect to financial audits under subparagraph (A)(II); and(II)conducting
				client surveys, including standards for oversight of the surveys
			 and for
				dissemination and use of client information.(ii)Maximum
				privacy protectionThe regulations issued under this subparagraph
				shall, to the extent practicable, provide for the maximum amount of
			 privacy
				protection.(iii)Inspector
				generalUntil the effective date of the regulations issued under
				this subparagraph, any client survey and the use of any client
			 information shall
				be approved by the Inspector General of the Administration, who
			 shall include
				any such approval in the semi-annual report of the Inspector
				General..4.Repeal of authority for the Program for Investment in Microentrepreneurs(a)RepealSubtitle C of title I of the Riegle Community Development and Regulatory Improvement Act of 1994
			 (15 U.S.C. 6901 et seq.) is repealed.(b)Rule of constructionNothing in this section shall affect any grant or assistance provided under subtitle C of title I
			 of the Riegle Community Development and Regulatory Improvement Act of 1994
			 (15 U.S.C. 6901 et seq.) before the date of enactment of this Act, and any
			 such grant or assistance shall be subject to such subtitle C, as in effect
			 on the day before the date of enactment of this Act.5.Technical
			 and conforming amendments(a)Small
			 Business ActThe Small Business Act (15 U.S.C. 631 et seq.) is
			 amended—(1)in section
			 7(m)(3)(A)(i)(VIII) (15 U.S.C. 636(m)(3)(A)(i)(VIII)), by striking
			 Service Corps of Retired Executives and inserting SCORE
			 program; and(2)in section
			 22 (15 U.S.C. 649)—(A)in subsection (b)—(i)in paragraph (1), by striking
			 Service Corps of Retired Executives and inserting SCORE
			 program; and(ii)in paragraph (3), by striking
			 Service Corps of Retired Executives and inserting SCORE
			 program;(B)in subsection (c)(12), by striking
			 Service Corps of Retired Executives and inserting SCORE
			 program.(b)Other
			 laws(1)Section 621 of the Children's Health Insurance Program
			 Reauthorization Act of 2009 (15 U.S.C. 657p) is amended—(A)in subsection
			 (a), by striking paragraph (4) and inserting the following:(4)the term
				SCORE program means the SCORE program authorized by section
				8(b)(1)(B) of the Small Business Act (15 U.S.C.
				637(b)(1)(B));;
				and(B)in subsection
			 (b)(4)(A)(iv), by striking Service Corps of Retired Executives
			 and inserting SCORE program.(2)Section 337(d)(2)(A) of the  Energy Policy and Conservation Act (42 U.S.C. 6307(d)(2)(A)) is
			 amended by striking Service Corps of Retired Executives (SCORE)
			 and inserting SCORE program.